Matter of Drew v New (2021 NY Slip Op 01898)





Matter of Drew v New


2021 NY Slip Op 01898


Decided on March 26, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 26, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, WINSLOW, AND BANNISTER, JJ.


241 CAF 19-02274

[*1]IN THE MATTER OF CHRISTOPHER DREW, PETITIONER-RESPONDENT,
vASHLEY NEW, RESPONDENT-APPELLANT. 


ROSEMARIE RICHARDS, GILBERTSVILLE, FOR RESPONDENT-APPELLANT.
THOMAS V. CASE, HORNELL, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Family Court, Steuben County (Chauncey J. Watches, J.), entered November 25, 2019 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, granted sole legal custody of the subject child to petitioner. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs as moot (see Matter of Cullop v Miller, 173 AD3d 1652, 1652-1653 [4th Dept 2019]; Matter of Smith v Cashaw [appeal No. 1], 129 AD3d 1551, 1551 [4th Dept 2015]).
Entered: March 26, 2021
Mark W. Bennett
Clerk of the Court